t c memo united_states tax_court daniel j and ruth e tapio petitioners v commissioner of internal revenue respondent docket no 10741-o1l filed date daniel j tapio and ruth e tapio pro sese randall l preheim for respondent memorandum opinion gerber judge this case involves the question of whether respondent under the provisions of sec_6330 may proceed with the collection of petitioners’ outstanding and unpaid tax_liability on date respondent moved for all section references are to the internal_revenue_code in effect for the period during which respondent has pursued collection and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated - - summary_judgment and a hearing on that motion was held at the court’s date denver colorado trial session petitioners argue that as a matter of law respondent’s assessment of tax is invalid and without merit and that respondent should not be allowed to proceed with collection background on date respondent mailed a statutory_notice_of_deficiency to petitioners determining a dollar_figure income_tax deficiency for and an accuracy-related_penalty under sec_6662 and b in the amount of dollar_figure in response to the notice petitioners did not file a petition with this court and instead mailed a letter containing their disagreement to the respondent’s service_center which had mailed the notice after expiration of the appropriate statutory period respondent assessed the deficiency and on date mailed a notice_and_demand for payment to petitioners on date respondent mailed notification to petitioners of intent to levy with respect to the tax_liability on date respondent mailed petitioners a final notice--notice of intent to levy and notice of your right to a hearing with enclosures pursuant to the requirements of sec_6330 petitioners timely requested a collection_due_process_hearing and raised the following guestions in their request whether their return filed with respondent had already shown the correct amount of tax precluding the assessment of additional_amounts whether respondent had authority to determine or collect additional tax and whether sec_6331 applied in this case a face-to-face hearing was held between petitioners and respondent’s appeals officer the appeals officer provided petitioners with a transcript of their tax account petitioners recorded and transcribed the hearing in summary petitioners made the following assertions at the hearing the appeals officer had not obtained verification in accord with sec_6330 and that the administrative requirements were not met with respect to the intent to levy that government employees committed fraud by altering and correcting a public document that wages were not taxable because they do not represent a profit and that the provisions of the internal_revenue_code and in particular sec_6331 did not apply to petitioners because they applied only to u s government employees the appeals officer invited petitioners to discuss less intrusive collection alternatives but petitioners declined other alternatives on the ground that they did not owe tax on date after the hearing the appeals_office mailed petitioners a notice_of_determination concluding that respondent could proceed with collection based on the appeals officer’s findings and conclusions that petitioners had been q4e- provided with sufficient verification that the requirement of the applicable laws and administrative procedures had been met that the issues raised by petitioners were frivolous that petitioners did not wish to pursue any other collection alternatives and that the proposed collection action would balance the need for efficient collection of tax with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary on date petitioners timely petitioned this court alleging that they did not owe any_tax and that the issues they raised at the collection_due_process_hearing were not addressed by respondent’s appeals officer discussion summary_judgment is the appropriate means by which to resolve this case where the pleadings and other materials demonstrate that no genuine issue exists as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir fla peach corp v commissioner 90_tc_678 61_tc_861 sec_6330 provides that upon request and in the circumstances described therein a taxpayer has a right toa fair hearing sec_6330 a fair hearing consists of the - following elements an impartial officer will conduct the hearing the conducting officer will receive verification from the secretary that the requirements of applicable law and administrative procedure have been met certain issues may be heard such as spousal defenses and offers-in-compromise and a challenge to the underlying liability may be raised only if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise receive an opportunity to dispute such liability sec_6330 and b petitioners sought and were afforded a sec_6330 hearing a transcript of the hearing which was made by petitioners and attached to respondent’s motion for summary_judgment reveals that the appeals officer afforded petitioners with every opportunity to air their concerns the appeals officer provided petitioners with a transcript of their tax account and guided them through the document the appeals officer also read the materials attached to petitioners’ tax_return which contained petitioners’ explanations as to why the amounts received by petitioners were not income the explanations provided by petitioner have on numerous occasions been found by this court to be frivolous and without merit mr tapio contended that the income_tax system was one of voluntary self-assessment and because petitioners had not voluntarily agreed to assessment respondent was without legal -- - grounds to assess mr tapio also contended that respondent’s employees had committed fraud by determining and assessing a tax_liability based on forms w-2 wage and tax statement reflecting that he had wages the fraud envisioned by mr tapio was that the determination and assessment constituted an alteration of petitioners’ filed return reporting zero income and zero tax our review of the lengthy transcript of the collection_due_process_hearing shows that the appeals officer was patient thorough and that he had complied with the sec_6330 requirements that are prerequisite for the commissioner to pursue collection at this court’s hearing of the parties’ arguments for and against summary_judgment petitioners made the following arguments that were not made at the collection_due_process_hearing that respondent’s notice_of_deficiency was procedurally defective because respondent did not provide petitioners with a delegation of authority showing that the person who signed the notice had been delegated authority to do so by the secretary and that the notice_and_demand was not in accord with t d issued in which required that a form_17 be used for that purpose petitioners also referenced three cases’ which they believed supported their argument that a 318_f2d_841 9th cir 201_fsupp_224 w d ark 197_fsupp_257 d n j - j- notice_and_demand for payment must be made on a form_17 we find petitioners’ positions to be misguided petitioners’ other arguments at trial were without merit and not worthy of mention after reviewing this record and hearing petitioners’ arguments we conclude and hold that respondent did not abuse his discretion in determining to proceed with enforced collection activity respondent’s motion for summary_judgment will be granted and a decision entered permitting respondent to proceed with collection we must note that petitioners’ efforts appear to be solely focused on avoiding payment and or collection of tax on wages that they admit receiving throughout the lengthy administrative process and at the hearing on summary_judgment petitioners did not raise anything but frivolous and baseless arguments most of which have been rejected on numerous occasions by this and other courts we admonish petitioners that we shall consider the imposition of a penalty under sec_6673 in any future proceeding where petitioners raise the same arguments
